Exhibit 10.3
 
 


 
Convertible Note
 


THIS 7% CONVERTIBLE NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO,
OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS.
 
THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THIS NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.


GROWLIFE, INC.
 


7% CONVERTIBLE NOTE


Issuance Date:                                                                        ,
2013


Original Principal Amount: $                                        
 
 
FOR  VALUE  RECEIVED,  GROWLIFE, INC.,  a  Delaware  corporation  (the
“Company”),  hereby  promises  to  pay  to  the  order  of,  or  registered
assigns (the “Holder”), the amount set out above as the Original Principal
Amount (as reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) on any
outstanding Principal at the applicable Interest Rate (as defined below) from
the date set forth above as the Issuance Date (the “Issuance Date”) until the
same becomes due and payable, upon the Maturity Date or acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof).


1.   General  Terms.


(a)           Payment of Principal. The “Maturity Date” shall be September 30,
2015.


(b)       Interest. Interest on the unpaid Principal shall accrue daily at the
rate of seven percent (7%) (the “Interest Rate”) per annum commencing on the
Issuance Date and compounding on the Maturity Date; provided that from and after
the occurrence and during the continuance of an Event of Default (as defined
below) interest shall accrue all of the unpaid Principal hereunder at the lesser
of the default rate of twenty-four percent (24%) per annum or the maximum rate
permitted under any applicable law (the “Default Rate”).
 
 
Exhibit B, Page 1

--------------------------------------------------------------------------------

 
 
(c)       Security.  All obligations hereunder are secured by a security
interest in all assets of the Company and its Subsidiaries.


2.   Events of Def ault.


(a)       Event of Default.  An “Event of Default”, wherever used herein, means
any one of the following events (whatever the reason and whether it shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
 
(i)        The Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note (including, without
limitation, the Company’s failure to pay any redemption payments or amounts
hereunder);
 
(ii)           A Conversion Failure as defined in Section 3(b)(ii) hereof;
 
(iii)    The Company or any subsidiary of the Company shall commence, or there
shall be commenced against the Company or any subsidiary of the Company under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or the Company or any subsidiary of the Company commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of sixty-one (61) days; or the Company or
any subsidiary of the Company is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
the Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty-one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;
 
(iv)      The Company or any subsidiary of the Company shall default in any of
its obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created;
 
(v)       The common stock of the Company (“Common Stock”) is suspended or
delisted for trading on the Over the Counter Bulletin Board market (the “Primary
Market”) and the OTCQB;
 
 
 
Exhibit B, Page 2

--------------------------------------------------------------------------------

 
 
(vi)           The Company loses its status as “DTC Eligible”; or


(vii)           The Company shall become late or delinquent in its filing
requirements as a fully-reporting issuer registered with the Securities &
Exchange Commission.
 
(b)       Cure Period.   Upon receiving a written notice of the occurrence of an
Event of Default, the Company shall have a grace period of five (5) Business
Days to cure such Event of Default.
 
(c)       Remedies Upon Event of Default.  In addition to any other remedies
provided for herein, while an Event of Default occurs and is continuing, the
outstanding Principal, plus accrued but unpaid Interest, liquidated damages and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Holder’s election, immediately due and payable in cash at the
Mandatory Default Amount.  The “Mandatory Default Amount” is equal to the
greater of (i) one hundred twenty percent (120%) of the outstanding Principal
(plus all accrued and unpaid Interest, if any) and (ii) the product of (A) the
highest closing price for the five (5) days on which the principal Primary
Market is open for business (a “Trading Day”) immediately preceding the Holder’s
acceleration and (B) a fraction, of which the numerator is the entire
outstanding Principal, and of which the denominator is the Conversion Price as
of the date such ratio is being determined. After the occurrence and during the
continuance of any Event of Default, the interest rate on this Note shall accrue
at the applicable Default Rate.   Upon the payment in full of the Mandatory
Default Amount, the Holder shall promptly surrender this Note to or as directed
by the Company. In connection with such acceleration described herein, the
Holder need not provide, and the Company hereby waives, any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.  Such
acceleration may be rescinded and annulled by the Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of this Note
until such time, if any, as the Holder receives full payment pursuant to this
Section 2(c).  No such rescission or annulment shall affect any subsequent Event
of Default or impair any right consequent thereon.
 
3.   Conversion of Note.  This Note shall be convertible into shares of Common
Stock, on the terms and conditions set forth in this Section 3.


(a)       Conversion Right.  Subject to the provisions of Section 3(c), at any
time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 3(b), at the Conversion Price (as defined below) subject to the
Conversion Minimum (as defined below).  The number of shares of Common Stock
issuable upon conversion of any Conversion Amount pursuant to this Section 3(a)
shall be equal to the quotient of dividing the Conversion Amount by the
Conversion Price (“Conversion Shares”).  The Company shall not issue any
fraction of a share of Common Stock upon any conversion.   If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share.  The Company shall pay any and all transfer agent fees, legal fees, costs
and any other fees or costs that may be incurred or charged in connection with
the issuance of shares of Common Stock to the Holder arising out of or relating
to the conversion of this Note.


 
 
Exhibit B, Page 3

--------------------------------------------------------------------------------

 
 
(i)        “Conversion Amount” means the portion of the Principal and Interest
to be converted, plus any penalties, redeemed or otherwise with respect to which
this determination is being made.
 
(ii)      For the period of time from the date of this note through and
including September 30, 2014, “Conversion Price” shall equal the lesser of (A)
$0.025 or (B) seventy percent (70%) of the average of the three (3) lowest daily
VWAPs occurring during the twenty (20) consecutive Trading Days immediately
preceding the applicable Conversion Date on which the Holder elects to convert
all or part of this Note, subject to adjustment as provided in this Note, and
for the period of time thereafter “Conversion Price” shall equal $0.025.
 
(iii)     “Conversion Minimum” shall, unless otherwise approved in writing by
the Company, constitute any individual conversion of at least an amount equal to
$25,000 of the Principal.
 
(iv)      “VWAP”
means,  for  any  date,  the  price  determined  by  the  first  of  the
following clauses that applies: (a) the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Primary
Market; (b) if the Common Stock is not then quoted for trading on the Primary
Market and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company.
 
(b)           Mechanics of Conversion.
 
(i)      Optional Conversion. To convert any Conversion Amount into shares of
Common Stock on any date (a “Conversion Date”), the Holder shall transmit by
email, facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m.,
New York, NY Time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit A (the “Conversion Notice”) to the Company.
On or before the third (3rd) Business Day following the date of receipt of a
Conversion Notice, the Company shall (A) if legends are not required to be
placed on certificates of Common Stock pursuant to the then existing provisions
of Rule 144 of the Securities Act of 1933 (“Rule 144”) and provided that the
Company’s transfer agent is participating in the Depository Trust Company's
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of shares of Common Stock to which the Holder shall be entitled to the Holder’s
or its designee’s balance account with DTC, or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver to the address as specified in the Conversion Notice,
a certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled which
certificates shall not bear any restrictive legends unless required pursuant the
Rule 144.   If this Note is physically surrendered for conversion and the
outstanding Principal is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall, upon request of the Holder, as
soon as practicable and in no event later than three (3) Business Days after
receipt of this Note and at its own expense, issue and deliver to the holder a
new Note representing the outstanding Principal not converted.  The individual,
corporation, partnership, limited liability company, limited liability
partnership, trust, association, organization or other entity (each a “Person”)
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.  For
the purposes hereof, the term “Business Day” means any day except any Saturday,
any Sunday, any day which shall be a federal legal holiday in the United States
or any day on which banking institutions in the State of California are
authorized or required by law or other governmental action to close.
 
 
Exhibit B, Page 4

--------------------------------------------------------------------------------

 

 
(ii)       Company’s Failure to Timely Convert. If within three (3) Business
Days after the Company’s receipt of the facsimile or email copy of a Conversion
Notice, the Company shall fail to issue and deliver to Holder the number of
shares of Common Stock to which the Holder is entitled upon such Holder's
conversion of any Conversion Amount (a “Conversion Failure”), the Principal
shall increase by $3,000 per day until the Company issues and delivers a
certificate to the Holder for the number of shares of Common Stock to which the
Holder is entitled upon such Holder’s conversion of any Conversion Amount.  If
the Company fails to deliver shares in accordance with the timeframe stated in
this Section, resulting in a Conversion Failure, the Holder, at any time prior
to selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded Conversion Amount returned to the Principal with the rescinded
Conversion Shares returned to the Company.
 
(iii)     DTC Eligibility.  If the Company loses its status as “DTC Eligible”
for any reason, the Conversion Price shall thereafter be redefined to mean the
lesser of (A) $0.02 and (B) fifty percent (50%) of the lowest trade occurring
during the twenty (20) consecutive Trading Days immediately preceding the
applicable Conversion Date on which the Holder elects to convert all or part of
this Note, subject to adjustment as provided in this Note.
 
(iv)      Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note.  The Holder and the Company
shall maintain records showing the Principal and Interest converted and the
dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.
 
(c)           Other Provisions.
 
(i)        Share
Reservation.     The  Company  shall  at  all  times  reserve  and  keep
available out of its authorized Common Stock the full number of shares of Common
Stock issuable upon conversion of all outstanding amounts under this Note; and
within five (5) Business Days following the receipt by the Company of a Holder’s
notice that such minimum number of underlying shares of Common Stock is not so
reserved, the Company shall promptly reserve a sufficient number of shares of
Common Stock to comply with such requirement. The Company will at all times
reserve at least the minimum number of shares of Common Stock which are, at any
given time, necessary for conversion.
 
 
Exhibit B, Page 5

--------------------------------------------------------------------------------

 
 
 
(ii)       Prepayment.  At any time after the twelve (12)-month period
immediately following the Issuance Date, the Company shall have the option, upon
ten (10) Business Days’notice to Holder, to pre-pay the entire remaining
outstanding principal amount of this Note in cash, provided that (A) the Company
shall pay the Holder one hundred fifty percent (150%) of the Principal plus
Interest outstanding in repayment hereof, (B) such amount must be paid in cash
on the next Business Day following such ten (10) Business Day notice period, and
(C) the Holder may still convert this Note pursuant to the terms hereof at all
times until such prepayment amount has been received in full.  Except as set
forth in this Section the Company may not prepay this Note in whole or in part.
 
(iii)           All calculations under this Section 3 shall be rounded up to the
nearest $0.00001 or whole share.


(iv)      Nothing herein shall limit a Holder’s right to pursue actual damages
or declare an Event of Default pursuant to Section 2 herein for the Company’s
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security.  The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.
 
4.   Adjustments to Conversion Price; Fundamental Transactions.  The Conversion
Price and the number and kind of securities issuable upon conversion of this
Note shall be subject to adjustment from time to time as set forth in this
Section 4.
 
(a)    Stock Dividends and Splits.   If at any time while this Note is
outstanding the Company (i) declares or pays a stock dividend on its Common
Stock or otherwise makes a distribution on any class of capital stock (or
securities convertible into or exercisable or exchangeable for capital stock)
that is payable in shares of Common Stock, (ii) combines (including, without
limitation, by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (iii) issues by reclassification of shares
of the Common Stock any shares of capital stock of the Company (including,
without limitation, in connection with any merger or consolidation), then in
each such case the Conversion Price then in effect shall be adjusted by
multiplying such Conversion Price by a fraction of which (A) the numerator shall
be the number of shares of Common Stock outstanding immediately before such
event, and (B) the denominator shall be the number of shares of Common Stock
outstanding immediately after such event.   Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for such dividend or distribution, and any adjustment made pursuant to
clauses (ii), or (iii) of this paragraph shall become effective immediately
after the effective date of such subdivision, combination or reclassification.
 
 
Exhibit B, Page 6

--------------------------------------------------------------------------------

 
 
(b)     Pro Rata Distributions.  Subject to Section 4(c) below, if at any time
while this Note is outstanding the Company declares or pays any dividend or
otherwise distributes any of its assets (including, without limitation, cash,
properties, evidences of indebtedness, securities (including any options or
other convertible securities but excluding a distribution of Common Stock
covered by Section 4(a) above or Purchase Rights covered by Section 4(c) below)
or options or rights to acquire any such assets) (in each case, “Distributed
Property”) to all holders of Common Stock pro rata (and not to all Holders in
their capacity as holders of Notes), whether by way of dividend, return of
capital, spin-off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, then in each such case the Conversion
Price in effect immediately prior to the close of business on the record date
for such dividend or distribution shall be reduced, effective as of the close of
business on such record date, to a price determined by multiplying such
Conversion Price by a fraction of which (i) the denominator shall be the closing
price of Common Stock on the Primary Market on such record date (the
“Market Price”), and (ii) the numerator shall be such Market Price minus the
value of the Distributed Property on such date applicable to one outstanding
share of Common Stock, as determined by the Company’s independent certified
public accounting firm that regularly examines the financial statements of the
Company.
 
(c)      Rights Offerings Below Market.  Notwithstanding Section 4(b) above, if
at any time while this Note is outstanding the Company grants, issues or sells
pro rata to all holders of its outstanding shares of Common Stock, any options,
convertible securities or other rights (the “Purchase Rights”) entitling them to
directly or indirectly subscribe for or purchase shares of Common Stock at an
effective price per share less than the Market Price on the record date of such
grant, issuance or sale, then in each such case the Conversion Price in effect
immediately prior to the close of business on such record date shall be reduced,
effective as of the close of business on such record date, to a price determined
by multiplying such Conversion Price by a fraction of which (i) the numerator
shall be the number of shares of Common Stock outstanding as of the close of
business on such record date plus the number of shares of Common Stock which the
aggregate offering price of the total number of shares so offered for
subscription or purchase (including and assuming receipt by the Company in full
of all consideration payable upon both issuance and exercise of such Purchase
Rights) would purchase at such Market Price, and (ii) the denominator shall be
the number of shares of Common Stock outstanding as of the close of business on
such record date plus the total number of additional shares of Common Stock so
offered for subscription or purchase; provided, that in lieu of receiving such
adjustment to the Conversion Price, the Holder shall have the option, upon
written notice to the Company within thirty (30) days following its receipt of
the notice of such adjustment, to elect to acquire, upon any conversion of this
Note and in accordance with  the  terms applicable to  the  issuance
of  such  Purchase Rights, the  aggregate Purchase Rights which the Holder would
have acquired if the Holder had converted such portion of this Note being
converted (without regard to any limitations on ownership or conversion and
regardless of whether this Note was then convertible) immediately prior to such
record date.  To the extent that shares of Common Stock have not been delivered
pursuant to such Purchase Rights specified in this Section upon the expiration
or termination of such Purchase Rights, the Conversion Price shall be readjusted
to the Conversion Price which would then be in effect had the adjustment made
upon the issuance of such Purchase Rights been made on the basis of delivery of
only the number of shares of Common Stock actually delivered. In determining
whether any Purchase Rights entitle the holder thereof to subscribe for or
purchase shares of Common Stock at less than such Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received for such Purchase Rights,
the value of such consideration (if other than cash) to be determined in good
faith by the Company’s Board of Directors.

 
Exhibit B, Page 7

--------------------------------------------------------------------------------

 
 
 
(d)    Fundamental Transactions.  If at any time while this Note is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (each, a “Fundamental Transaction”), then the
Holder shall have the right thereafter to receive, upon any conversion of this
Note, for each Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same amount and kind of securities, cash and property as the Holder would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if the Holder had been the record holder of one Conversion Share
immediately prior to such Fundamental Transaction (without regard to any
limitations or restrictions on conversion or acquisition of Conversion Shares
and whether or not this Note was then convertible) (the “Alternate
Consideration”), and the Conversion Price shall be appropriately and equitably
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction relative to the then Conversion Price. The Company shall
apportion the Conversion Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. In case of any such Fundamental Transaction, any successor to the
Company, acquirer or surviving entity (if other than the Company) shall
expressly assume the due and punctual observance and performance of each and
every covenant, obligation, liability and condition under this Note to be
performed and observed by the Company, subject to such modifications as may be
reasonably deemed appropriate (as determined in good faith by resolution of the
Board of Directors of the Company) in order to provide for adjustments of the
number and kind of Conversion Shares for which this Note is convertible which
shall be as nearly equivalent as practicable to the adjustments provided for in
this Section. Such assumption shall be pursuant to a written agreement in form
and substance reasonably satisfactory to the Holder. At the Holder’s request,
any successor to the Company, acquirer or surviving entity in such Fundamental
Transaction shall issue to the Holder a new Note from such entity substantially
similar in form and substance to this Note and consistent with the foregoing
provisions, which new Note shall be reasonably satisfactory to the Holder and
include, without limitation, (A) the outstanding Principal and Interest owed to
the Holder under this Note, (B) an interest rate equal to the Interest Rate, (C)
similar ranking to this Note, and (D) the Holder’s right to convert the new Note
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor, acquirer or surviving entity to comply with the provisions of this
Section and ensuring that this Note (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. Notwithstanding anything to the contrary contained herein, if a
Fundamental Transaction (X) is an all cash transaction, (Y) constitutes or
results in a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Exchange Act (going private transaction), or (Z) otherwise results in the
successor, surviving or acquiring entity not being traded on a national
securities exchange, the Nasdaq Global Select Market, the Nasdaq Global Market
or the Nasdaq Capital Market, then upon the written request of the Holder,
delivered before the sixtieth (60th) day after such Fundamental Transaction, the
Company (or any such successor, acquirer or surviving entity) shall redeem this
Note from the Holder for a redemption price, payable in cash within five (5)
Business Days after such request (or, if later, on the effective date of such
Fundamental Transaction), equal to the value of this Note as determined using
the Black-Scholes Option Pricing Model via Bloomberg.  The provisions of this
Section shall similarly apply to successive Fundamental Transactions and shall
be applied without regard to any limitations of this Note.
 
 
Exhibit B, Page 8

--------------------------------------------------------------------------------

 
 
5.           Reissuance of this Note.
 
(a)       Assignability.  The Company may not assign this Note. This Note will
be binding upon the Company and its successors and will inure to the benefit of
the Holder and its successors and assigns and may be assigned by the Holder to
anyone of its choosing without the Company’s approval.
 
(b)       Lost,  Stolen  or  Mutilated  Note.  Upon  receipt  by  the  Company  of  evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.


6.   Notices.  Any notices, consents, waivers or other communications required
or permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (a) upon receipt, when delivered personally; (b)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(c) upon receipt, when sent by email; or (d) one (1) Trading Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be those set forth in the communications and
documents that each party has provided the other immediately preceding the
issuance of this Note or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (x) given by the
recipient of such notice, consent, waiver or other communication, (y)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (z) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (x), (y) or (z) above, respectively.
 
The addresses for such communications shall be:
 
If to the Company, to:


GROWLIFE, INC.
20301 Ventura Blvd., Suite 126
Woodland Hills, CA 91364
Attn:           Sterling C. Scott, CEO Facsimile: 800-770-9788
Email: sscott@growlifeinc.com


 
Exhibit B, Page 9

--------------------------------------------------------------------------------

 
 
If to the Holder:
 
                                                              

                                                              



                                                              

 
 
Attn:                                                              
Facsimile:                                                               
Email:                                                              
 
7.   Governing Law and Venue. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Note (whether brought against a
party hereto or its respective affiliates, directors, officers, stockholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the County of Clark (the “Clark County Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Clark County Courts for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such Clark County
Courts, or Clark County Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses reasonably incurred in the
investigation, preparation and prosecution of such action or proceeding.


8.   Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing.
 
9.   Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any Interest or other amount deemed Interest due hereunder violates the
applicable law governing usury, the applicable rate of Interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.

 
 
 
Exhibit B, Page 10

--------------------------------------------------------------------------------

 
 
 
10. Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


11. Counterparts.  This Note may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” or other document image
format data file, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or “.pdf” or other document image
format data file signature page were an original thereof.
 
 
 

 
[Signature Page Follows]
 
 
 
 
 
Exhibit B, Page 11

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Note, effective as of
the Issuance Date.
 
 


 

 
COMPANY: GROWLIFE, INC.
                    By: /s/ Sterling Scott     Name: Sterling Scott     Its:   
   Chief Executive Officer                             HOLDER:             By: 
      Name:       Its:                              

 


 
 
Exhibit B, Page 12

--------------------------------------------------------------------------------

 
 
  EXHIBIT A


 
NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the 7% Convertible Note
(the “Note”) due September 30, 2015 of GrowLife, Inc., a Delaware corporation
(the “Company”), into shares of common stock (“Common Stock”) of the Company
according to the conditions hereof, as of the date written below.


By the delivery of this Notice of Conversion, the undersigned represents and
warrants to the Company that (check one):

 
                               its ownership of the Common Stock does not exceed
the amounts specified under Section 3(c) of the Note, as determined in
accordance with Section 13(d) of the Exchange Act.
 
                                immediately prior to giving effect to this
Notice of Conversion, it owns more than 4.99% of the outstanding shares of
Common Stock, as determined in accordance with Section 3(c) of the Note.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.
 
 

 Conversion calculations:    Date to Effect Conversion:                
Principal to be Converted:                Interest Accrued on Account       of
Conversion at Issue:                   Number of shares  of  Common  Stock  to
be issued  (not  less  than  $25,000 of the Principal and any accrued but unpaid
interest thereon):                             Signature:                Name: 
              Address for Delivery of Common Stock Certificates                
                         

 
 
 
 
Exhibit B, Page 13

--------------------------------------------------------------------------------

 